Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.
 Status of the Claims 
Claims 1-3, 6-11, 13-17, and 19 are currently pending. Claims 4 and 5 are cancelled. 
 Response to Arguments 
 Applicant’s amendment overcome rejections made under § 112 (a), therefore it is withdrawn. 
 	Applicant’s arguments with respect to rejections made under § 103 have been fully considered but are moot in view of new grounds of rejections.  The initiating of the mobile application and pre-populating features are found in Wickersham as cited below. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (WO 2016/113602 Al)  in view of Wickersham, III et al.(US 2016/0140789)
 As per claim 1, Rathod teaches: 
A method of presenting a plurality of content to a client device 2 comprising:  3 receiving, from the client device, a request including an indication of a 4 transportation service;  5 ( Fig.3, Page 6 lines 16-35, enable mobile computing devices, such as smart phones and geo-aware cellular telephony devices, to be used in connection with an on-demand service that enables the user to search, match, browse, filter & view services, such as a delivery service or transport service, using a simplified user interface schematic. Page. 9 lines 1-17, sending indication of interest in services, devices)
determining, based on historical transaction data associated with a user of 6 the client device, a plurality of resource provider computers capable of providing the 7 transportation service which are preferred by the user;  8 ( Page. 4 lines 11-20, The other object of the present invention is to enabling user(s) or prospective service consumer(s) to select service provider(s) based on user preferences or after reviewing or analyzing or auto matching or selecting from suggested or selecting and reviewing rank(s), reviews, relationship(s) or contact(s) or connection(s), subscription(s), bookmark(s) or favorite(s), reference(s), comparative price(s) or bid(s) or offer(s) or negotiation(s) or estimated fare(s) or rate(s), accepted type of payment mode(s), conversations or communications, provided information including profile of service provider & service(s), accepted indications or requests, nearest locations, estimated or approximate time to arrive, type & brand of service providers e.g. bust or cab or rickshaw or Sedan car or Mercedes car or sharable etc., past service consuming or transactions, current status, quality with/for/of service provider(s) or service(s), Page.11 lines 25-27, select from past used on demand service providers, Page 6 lines 11-22, Page. 9 lines 16-17, devices) 
providing, to each of the resource provider computers in the plurality of 9 resource provider computers, information associated with the transportation service obtained from 10 the request; the information including at least a pickup location and a drop-off location (Page. 6 lines 11-22 , Embodiments described herein provide an interactive environment for enabling user(s) and on demand service provider(s) to list on real-time updated map, identify each other including identify nearest, available, available within particular duration, send or accept request directly from/to each other, facilitate or enable in conducting one or more types of actions, activities, interactions, workflow, tasks, follow-ups, events, transactions, communication, collaboration using a computing device. In particular, some embodiments described herein enable mobile computing devices, such as smart phones and geo-aware cellular telephony devices, to be used in connection with an on-demand service that enables the user to search, match, browse, filter & view services, such as a delivery service or transport service, using a simplified user interface schematic. Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner, page. 8 lines 16, provide pickup and drop off information Page. 9 lines 16-17, devices)
 11 receiving, from each of the resource provider computers in the plurality of 12 resource provider computers, content generated for the transportation service based on the 13 information associated with the transportation service; ( page 3 lines 1-17, page 6 line 11-22, page 7-8 lines 34-10, Page. 9 lines 16-17, devices) the content comprising at least an estimated cost of traveling from the pickup location to the drop-off location ( page. 23, line 21+26, Service information 171 can include information about costs for the service, page 24 line 1-2, consuming service system 170 can transmit relevant service information 171 (e.g., cost for the service, promotions in the area) and relevant provider information 173. page. 33, lines 1-4, user interface 400 also suggest nearest or competitive or lowest priced or fare service providers rank wise e.g. 473 & 471, so user can easily determine who is very near as well as who provide lowest fare though they are far from other service provider) 
 and 14 providing, to the client device, an aggregated list of content associated 15 with the transportation service received from the plurality of resource provider computers.  ( page 3 lines 1-17, page 6 line 11-22, page 7-8 lines 34-10, Page 17-18 lines 31-8, Page. 9 lines 16-17, devices)
identifying, based on at least the drop-off location , a set of additional context-based content; and providing, to the client device, the set of additional context-based content,   the set of additional context-based content comprising advertisements for merchants near the drop-off location, the set of additional context-based content being presented on a display of the client device  ( page 24 line 1-2, consuming service system 170 can transmit relevant service information 171 (e.g., cost for the service, promotions in the area) and relevant provider information 173, Pages 26-28, . Based on said prospective or actual check - in place (s) information and associate date & time and associate description, details 215, profile or data of said, system can search , match , determine , provide and present list of places including comparative , competitive priced or suggested by connected users of user , more liked……….. advertised place ( s ) including movie theater , hotel , bar , restaurant , tourist place… & one or more type of products & service providers and associate information to visit to user and / or contextual advertisements. , In other embodiment based on one or more prospective check in locations or places , system can present one or more advertisements or alternative place ( s ) to check - in place information provider user ( s ) . Page 34, In an embodiment user interface 400 can present one or more types of contextual advertisements or listing of products & services at one or more prominent places or types of places on user interface 400 0 including text, link(s), image(s), multi-media, video(s) & voice advertisements based on user(s) and service provider(s)'s location(s), check-in place(s), profile, user data, one or more types of activities, actions, events, transactions, locations, connect ions, communications, notifications, updates, interactions, searching, navigations & status of users and service providers. page 24-25, lines 27-2, Page 27 lines 1-35, [advertise places to user related to user drop off location], Page-28,  page. 34 lines 27-33). 
wherein upon receiving an indication of a transaction to be initiated via a selection of the content from the aggregated list of content associated with the transportation service received from the plurality of resource provider computer and after presentation of the set of additional context-based content, ( pages 26-28, page 34)
While Rathod teaches the client device, selection of content, set of the additional context based content, ( pages 26-28, page 34)  Rathod  does not teach caused execute a mobile application associated with a resource provider, the mobile application executed via an application programming interface (API) associated with the mobile application and pre-populated with a portion of the content. However, this is taught by Wickersham ( par.52, In some cases, the user may be presented with the option to further plan execution of the choice, e.g., with a link to a webpage to purchase a chosen product, or a link to another service to facilitate an event, Such as a user interface element that, when selected, launches a pre-populated ride-sharing app ride request interface (e.g., with the time and destination already populated based on the group selection) or a restaurant reservation app interface (e.g., with the time, group size, and restaurant fields already populated based on the group selection). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the execution of the application and the pre-populating feature for the same reasons it’s useful in Wickersham-namely, to convey to a corresponding API server context of the group decision, like date, choice, geolocation, group members (par.52). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 2, Rathod in view of Wickersham teaches claim 1 as above. Rathod further teaches: 1 As pe
wherein the plurality of resource provider computers comprise a number of transportation 3 provider computers.   ( Fig. 3, Page 6 lines 11-22, Page. 22 lines 29-35, arrange a transport services to be provided to a user, provide information about available service providers that can perform the on-demand service in that area)

As per claim 3,
wherein the information associated with the 2 transportation service is provided to each of the transportation providers via a transportation 3 application associated with that transportation provider computer ( page. 20, lines 27-35, applications,)

As per claim 6, Rathod in view of Wickersham teaches claim 1 as above. Rathod further teaches: 1 As pe
wherein the plurality of resource provider 2 computers of the transportation service are determined based on a category associated with the 3 transportation service.  ( Fig.3, page 40 categories of service or service providers)

As per claim 7, Rathod in view of Wickersham teaches claim 1 as above. Rathod further teaches: 1 As pe
further comprising upon receiving, from the 2 client device, a selection of a content from the aggregated list of content, initiating a 3 transaction for the transportation service from the resource provider computer of the plurality of 4 resource provider computers. (Page. 9 lines 16-17, devices, page. 2 lines 1-17, Page. 12, lines 8-13, select services, make a payment, page. 25 lines 4-14, the request can be automatically confirmed without displaying a confirmation user interface feature 121. [ using saved payment mode]) 

Claims 8 and 9 recite similar limitations as claims 1, and 7, therefore they are rejected over the same rationales. 

As per claim 10,
1 1wherein initiating the 2 transaction between the client device and the resource provider computer associated 3 with the content selection comprises conducting the transaction on behalf of the user with 4 the resource provider computer associated with the content selection (page. 25 lines 4-14, the request can be automatically confirmed without displaying a confirmation user interface feature 121 [using saved payment mode] )


As per claim 11, Rathod in view of Wickersham teaches claim 9. Rathod further teaches: 1 As pe
wherein initiating the 2 transaction between the user and the resource provider computer associated with the 3 content selection comprises ( Page. 9 lines 16-17, devices, page. 25 lines 4-14, the request can be automatically confirmed without displaying a confirmation user interface feature 121 [ using saved payment mode].  Page. 12, lines 8-13, select services, make a payment) 
While Rathod teaches the client device, an application 4 associated with the resource provider computer associated with the content selection. ( Page.20 lines 27-35, page. 35 Lines 10-24, Page 25, Lines 16-22 )  Rathod does not explicitly teach initiate an application, however, Newlin teaches that (Par.86, If a user selects a button to request a ride share car, a user may be directed to the ride share partner's client application, web page, etc. and not to step 114 to display the route, Par.82, If a user selects the reserve car button 1312, the user may be directed to the car share partner's client application and/or web page.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the initiating feature for the same reasons it’s useful in Newlin-namely, to request a car from the ride share partner (par.86). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did 

As per claim 13, Rathod in view of Wickersham teaches claim 8. Rathod further teaches: 1 As pe
wherein identifying the set of additional context-based content is further based on at least one of a location, time, or resource 3 provider.  (page 34, lines 27-33, Page 24-25, lines 27-2, Page 27 lines 1-35) 

As per claim 14, Rathod in view of Wickersham teaches claim 8. Rathod further teaches: 1 As pe
wherein the plurality of 2 resource provider computers capable of providing the transportation service are ordered based on 3 the historical transaction data.  (Page. 22 lines 1-3, the on-demand service searching & providing / consuming service application 110 can retrieve and use user data 151 that are stored in a user database 150. The user database 150 can include records of the user's previous on-demand service requests or interests as well as user preferences, Page 27, lines 1-24, provide and present list of places including comparative, competitive priced or suggested by connected users of user, more liked or ranked or better reviewed) 

As per claim 15, Rathod teaches:
A client device comprising:  2 one or more processors; and  3 a memory including instructions that, when executed by the one or more 4 processors, cause the client device to: receive an indication of a transportation service  requested by a user of the client 6 device; ( Fig.3, Page 6 lines 26-35, Page. 9 lines 16-17, devices, Page 13, lines 26-30 computing device)
 69242850V.17 provide the indication and information associated with the transportation services to a service provider computer; the information including at least a pickup location and a drop-off location, receive, from the service provider computer, a plurality of content 9 related to the requested transportation service based at least in part on the information, each of the plurality of content associated with 10 a different resource provider computer; (Page. 6 lines 11-22 , Page. 9 lines 16-17, devices, page 3 lines 1-17, page 7-8 lines 34-10, provide pickup and drop off information,) and comprising at least an estimated cost of traveling from the pickup location to the drop-off location( page. 23, line 21+26, Service information 171 can include information about costs for the service, page 24 line 1-2, consuming service system 170 can transmit relevant service information 171 (e.g., cost for the service, promotions in the area) and relevant provider information 173. page. 33, lines 1-4, user interface 400 also suggest nearest or competitive or lowest priced or fare service providers rank wise e.g. 473 & 471, so user can easily determine who is very near as well as who provide lowest fare though they are far from other service provider)
 receive, from the service provider computer, a set of context-based content, the set of context-based content generated based on at least the drop-off location , the set of context-based content comprising advertisements for merchants near the drop-off location,  display the a set of additional context-based content on a display of the client device ( page 24 line 1-2, consuming service system 170 can transmit relevant service information 171 (e.g., cost for the service, promotions in the area) and relevant provider information 173, Pages 26-28, . Based on said prospective or actual check - in place (s) information and associate date & time and associate description, details 215, profile or data of said, system can search , match , determine , provide and present list of places including comparative , competitive priced or suggested by connected users of user , more liked……….. advertised place ( s ) including movie theater , hotel , bar , restaurant , tourist place… & one or more type of products & service providers and associate information to visit to user and / or contextual advertisements. , In other embodiment based on one or more prospective check in locations or places, system can present one or more advertisements or alternative place (s) to check - in place information provider user (s). Page 34, In an embodiment user interface 400 can present one or more types of contextual advertisements or listing of products & services at one or more prominent places or types of places on user interface 400 0 including text, link(s), image(s), multi-media, video(s) & voice advertisements based on user(s) and service provider(s)'s location(s), check-in place(s), profile, user data, one or more types of activities, actions, events, transactions, locations, connect ions, communications, notifications, updates, interactions, searching, navigations & status of users and service providers. page 24-25, lines 27-2, Page 27 lines 1-35, [advertise places to user related to user drop off location], Page-28,  page. 34 lines 27-33)
receive, from the user of the client device, the selection of the content of the plurality of content; ( pages 26-28, page 34)
 While Rathod teaches the mobile application associated with a resource provider computer of the selected content, the set of context-based content( pages 26-28, page 34) Rathod does not teach initiate a mobile application via an application programming interface (API) associated with the mobile application, wherein initiating the mobile application includes pre-populating the mobile application with a portion of the content. However, this is taught by Wickersham ( par.52, In some cases, the user may be presented with the option to further plan execution of the choice, e.g., with a link to a webpage to purchase a chosen product, or a link to another service to facilitate an event, Such as a user interface element that, when selected, launches a pre-populated ride-sharing app ride request interface (e.g., with the time and destination already populated based on the group selection) or a restaurant reservation app interface (e.g., with the time, group size, and restaurant fields already populated based on the group selection). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the initiation of the mobile application and the pre-populating feature for the same reasons it’s useful in Wickersham-namely, to convey to a corresponding API server context of the group decision, like date, choice, geolocation, group members (par.52). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 16, Rathod in view of Wickersham teaches claim1 As oerA 15. Rathod further teaches:
wherein the mobile application is 2 provided information from the indication of the resource requested by the user of the 3 client device. (Page 34, lines 4-14, page 18, lines 9—19, on demand service application, page 18-19, lines 33-4 ) 
Rathod does not explicitly upon its initiation, however, Newlin teaches that (Par.86, If a user selects a button to request a ride share car, a user may be directed to the ride share partner's client application, web page, etc. and not to step 114 to display the route, Par.82, If a user selects the reserve car button 1312, the user may be directed to the car share partner's client application and/or web page.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the initiating feature for the same reasons it’s useful in Newlin-namely, to request a car from the ride share partner (par.86). The claimed invention is merely a combination of old elements and in the combination each element would have 

As per claim 17, Rathod in view of Wickersham teaches claim1 As oerA 15. Rathod further teaches:
wherein the mobile device further 2 comprises a global positioning system and the instructions further cause the client 3 device to provide GPS coordinates to the service provider computer, the service 4 provider computer providing the GPS coordinates to each of the different resource 5 provider computers to generate the plurality of content.   (Page. 20. Lines 27-35, location determination GPS, Page. 43-44, lines 24-10, Page 22 lines 29-35, Area-specific information about the on-demand service can be provided, in part, by the on-demand service system 170. As discussed, the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service). Based on the user-specified area, the on-demand service system 170 can provide information about available service providers (e.g., drivers, or mariachi bands) that can perform the on-demand service in that area. ) 

As per claim 19, Rathod in view of Wickersham teaches claim1 As oerA 18. Rathod further teaches:
wherein the set of context-based content 2 is received via a push notification. (page. 34 lines 27-33, In an embodiment user interface 400 can present one or more types of contextual advertisements or listing of products & services at one or more prominent places or types of places on user interface 400 including text, link(s), image(s), multi-media, video(s) & voice advertisements based on user(s) and service provider(s)'s location(s), check-in place(s), profile, user data, one or more types of activities, actions, events, transactions, locations, connections, communications, notifications, updates, interactions, searching, navigations & status of users and service providers. page 24-25, lines 27-2, Page 27 lines 1-35) 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628